Wallace, J.
In view of the English patent to Haseltine of November 8, 1873, which has been introduced by the defendant, since it was permitted to amend its answer and have a rehearing of the cause, the first claim of the complainants’ patent, if not void for want of novelty, can only he sustained by limiting it to one in which the method consists among other things in folding in the cone-end of the body to form the bottom of the vessel in a series of annular ribs or rings. It is doubtful whether the claim is capable of this interpretation. If it is' not, the Haseltine patent anticipates it, because that patent clearly describes the method as applied to cylindrical vessels made of any suitable material. The method is the samo whether applied to a cylindrically shaped body or a tapering or cone-shaped body. Without deciding that novelty is negatived, it suffices that upon the narrowed construction which it must receive in order to save it, the defendant does not infringe.
The bill is dismissed, with costs.